Citation Nr: 1618948	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-08 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral inguinal herniorrhaphies.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right eye disorder. 

3.  Entitlement to service connection for a right eye disorder. 


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from March 1946 to March 1950. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and in September 2009 by the RO in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Bilateral inguinal hernias have not recurred and are not manifested by protrusion of any kind or use of a truss or belt.

2.  Evidence of record showed that service-connected bilateral inguinal herniorrhaphies residuals included atrophy of the left testicle.

3.  Evidence of record showed that service-connected bilateral inguinal herniorrhaphies residuals included post herniorrhaphy neuralgia that was manifested by severe to complete paralysis of the ilioinguinal nerve. 

4.  In a June 2007 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for a right eye disorder. 

5.  Evidence associated with the electronic claims file since the June 2007 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a right eye disorder, and raises a reasonable possibility of substantiating the claim of service connection for a right eye disorder.

6.  A chronic right eye disorder was not present in service and was not shown to be related to service, to include documented in-service treatment for corneal ulcer.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral inguinal herniorrhaphies residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2015).

2.  The criteria for a separate noncompensable rating for atrophy of the left testicle associated with service-connected bilateral inguinal herniorrhaphies residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic Code 7523 (2015).

3.  The criteria for a separate 10 percent rating for post herniorrhaphy neuralgia associated with service-connected bilateral inguinal herniorrhaphies residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Codes 8530, 8630, 8730 (2015). 

4.  The June 2007 RO rating decision that denied reopening the Veteran's claim of service connection for a right eye disorder is final.  38 U.S.C.A. § 7105(b) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  As evidence received since the RO's June 2007 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a right eye disorder have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

6.  A right eye disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

As an initial matter, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a right eye disorder.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The RO's September 2006, October 2006, May 2009, and November 2009 letters provided before and after the initial adjudication of the claims on appeal in June 2007 and September 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claims were readjudicated in an April 2012 statement of the case and a November 2015 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the increased rating and service connection issues on appeal.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover, the Veteran has been afforded VA examinations in October 2006, March 2010, December 2011, May 2014, and June 2015 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected bilateral inguinal herniorrhaphies residuals during the appeal period.  Id.  

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in December 2011 to clarify the nature and etiology of his claimed right eye disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the December 2011 medical examination obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

I.  Increased Evaluations - Bilateral Inguinal Herniorrhaphies Residuals

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran sought an increased evaluation for his bilateral inguinal herniorrhaphies residuals in August 2006.  He reported constant scrotal pain and tenderness as well as left testicle atrophy since his in-service bilateral inguinal hernia surgeries. 

The Veteran's bilateral inguinal hernia residuals are currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).  Under Diagnostic Code 7338, a noncompensable evaluation is assigned for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

VA treatment records dated from 2005 to 2015 revealed continued complaints of left testicular pain, swelling, numbness, and tenderness.   

In an October 2006 VA examination report, the Veteran complained of left testicular pain and swelling with difficulty sitting and lying on his left side.  The examiner noted that the Veteran had been treated for orchalgia in the last year.  On physical examination, the Veteran had barely visible bilateral herniorrhaphy scars, very tender left scrotum with no palpable mass present, and barely tender right scrotum.  The examiner noted that neither testicle was palpable, the penis was normal, and there were no hernias present.  The examiner listed the following diagnoses:  bilateral testicular atrophy with no evidence that this was due to hernia surgery while in the military; testicular pain apparently related to recurrent or chronic inflammation/infection of the testes; multifactorial erectile dysfunction (diabetes, testicular atrophy); diet controlled diabetes mellitus; and status post bilateral hernia repairs while in the military by history.  

In a March 2010 VA examination report, the Veteran complained of left testicular pain and swelling with an inability to sit for long periods of time.  He reported that he has to carefully bathe that area as well as has pain with straining with defecation.  Physical examination revealed positive tenderness in the left inguinal region, positive scrotal tenderness with some minimal swelling, and scars of bilateral herniorrhaphies.  The examiner listed a diagnosis of bilateral inguinal hernias in service, status post repair with residual persistent symptoms, including pain and numbness on the left side.   

In a December 2011 VA examination report, the examiner noted that the Veteran had suffered from a right and left inguinal hernia undergoing hernia repair on each side in service.  On physical examination, there was no hernia detected on the right or left side with no indication for a supporting belt.  Bilateral hernia scars were faded as well as nontender and not noted to be painful, unstable, or of a total area greater than 39 square centimeters.  The Veteran was noted to have a normal penis, tender left scrotum on palpation around the base of the penis with no redness or swelling, and bilateral atrophic testes.  The examiner noted that the Veteran's hernia condition impacted his ability to work, noting that the Veteran has pain in the left scrotal area and cannot sit for long periods of time.  It was further indicated that touching the left scrotum near the base of penis elicited pain, which caused the Veteran to be careful when showering or washing area.  The examiner also opined that the pain in the left scrotum was at least as likely as not aggravated by the Veteran's service-connected hernia residuals.    

In an April 2012 statement, the Veteran's daughter indicated that she had observed him in considerable pain and functional impairment due to the effects of his hernia.  It was further noted that he had been prescribed pain medication to relieve severe abdominal pain.   

In a May 2014 VA examination report, the examiner listed diagnoses of inguinal hernia and post herniorrhaphy neuralgia.  No true hernia protrusion was shown on physical examination on either side.  The examiner noted spontaneous episodic sharp pain in the left scrotum with tenderness on palpation of left scrotal sac and left epididymal area.  Left scrotal sac was empty on examination with no palpable testis in the left inguinal canal and no pliable or notable fluid buildup in the left scrotal sac.  It was noted that the Veteran was not working at that time but has very frequent episodic pain in the left groin that affects his ability to sit for prolonged periods of time.  The examiner indicated that sitting was limited to less than an hour after which the Veteran needed to lay down on his right side to alleviate left scrotal pain.  The examiner commented on the Veteran's reports of experiencing pain in his left scrotum for several years, which he indicated was becoming more intense and frequent.  The Veteran reported that he first noticed that his left testicle had disappeared from the left scrotal sac about 20 years ago.  He detailed that he experiences persistent pain in the left scrotal sac on a daily basis. 

In a June 2015 VA male reproductive system conditions examination report, the Veteran stated that scars from both of his in-service surgeries had resolved.  However, he reported that his skin in the genital area was quite sensitive and that he has to handle it very gently.  In January 2015, the Veteran suffered a cerebrovascular accident (CVA).  In February 2015, the Veteran was diagnosed with an aortic aneurysm and had surgical treatment for that condition leaving one scar in each groin.  The examiner noted that the Veteran had a left orchiectomy during hernia surgery in 1947.

The examiner determined that the etiology of erectile dysfunction was due to aging not his service-connected hernia condition.  Voiding dysfunction was noted to be due to prostate hypertrophy and obstructed bladder outlet and the Veteran did not have a history of chronic epididymitis, epididymo-orchitis, or prostatitis.  Right testicular atrophy was also noted to be likely due to age while the left testicle was noted to be absent.  The examiner indicated that the skin of genital area/scrotal area was sensitive to touch with no rashes present.  Both groins had fairly recent surgical scars from aortic aneurysm repair and inguinal hernia repair surgery scars from 1947 and 1948 could not be identified.  The examiner observed that the Veteran has a new, nonservice-connected, central/midline large abdominal hernia.
It was noted that the Veteran was now retired and that his male reproductive system conditions did not impact his ability to work.

In a June 2015 VA peripheral nerves conditions examination report, the examiner, after reviewing the claims file, noted that the Veteran did not have a diagnosis of post herniorrhaphy neuralgia, nor any other neuropathy.  It was noted that his herniorrhaphy scars have been healed for many years and resolved and the Veteran now has new scars in both groins from the February 2015 aortic aneurysm repair.
While the Veteran's skin in the genital area exhibited some sensitivity to touch, the examiner noted that this was a non-specific finding and that the condition had not received a medical diagnosis.

In a June 2015 VA medical opinion, the examiner opined that the Veteran's loss of the left testicle was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected hernia repair.  In the cited rationale, based on the current service-connected inguinal hernia residuals and the history given by the Veteran in the June 2015 examination report of him discovering his left testicle absence after recovering from left inguinal hernia surgery in 1947, it was the examiner's opinion that the surgery likely resulted in the removal of Veteran's left testicle.  The examiner further noted that the Veteran had not been diagnosed with post herniorrhaphy neuralgia and no opinion would be provided regarding that condition.

Here, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation under Diagnostic Code 7338 during the appeal period.  As noted above, 10 percent evaluation under Diagnostic Code 7338 requires a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  Evidence of record reflects no recurrence of the Veteran's bilateral inguinal hernias.  There is no indication that the Veteran's bilateral inguinal hernia residuals were manifested by protrusion of any kind or necessitated use of a truss or belt.  Therefore, the Veteran is not entitled to the assignment of a compensable evaluation under Diagnostic Code 7338 for any period of time covered by the appeal. 

The Board also notes that evidence of record is silent for compensable findings related to the Veteran's bilateral inguinal herniorrhaphies scars.  Findings of voiding dysfunction and erectile dysfunction were shown to have other etiologies, such as age and other health conditions.  However, left testicle atrophy has clearly been shown to be a residual of the Veteran's service-connected bilateral hernia disability.  

Diagnostic Code 7523 provides a noncompensable (zero percent) rating for atrophy of one testicle.  A 20 percent rating is warranted for atrophy of both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7523 (2015).  Diagnostic Code 7524 provides a noncompensable rating for removal of one testis, and a 30 percent rating for removal of both testes.  In the cases of the removal of one testis as a result of a service-incurred injury, with the absence or nonfunctioning of the other testis unrelated to service, a 30 percent rating will be assigned for the service-connected testicular loss.  38 C.F.R. § 4.115b, Diagnostic Code 7524 (2015).

Service treatment records clearly do not indicate that the Veteran's left testicle was removed during his left inguinal hernia repair in November 1948.  In fact, his testicle was noted to be normal and the hernia was removed under a local anesthesia at that time.  VA examination reports dated in April 1995, November 2004, March 2005, and December 2011 noted repeated findings of atrophic left testicle probably secondary to surgery in 1946.  In the May 2014 VA examination report, the examiner noted that the left scrotal sac was empty and the Veteran indicated that he first noticed that his left testicle had disappeared from the left scrotal sac about 20 years ago.  

The Board is also cognizant that the June 2015 VA examiner noted that the Veteran had a left orchiectomy during hernia surgery in 1947 and then another June 2015 VA examiner opined that that the Veteran's loss of the left testicle was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected hernia repair.  The examiner's opinion that the surgery likely resulted in the removal of Veteran's left testicle was clearly based on the history given by the Veteran in the June 2015 examination report of him discovering his left testicle absence after recovering from left inguinal hernia surgery in 1947.  The Board notes that the June 2015 VA medical opinion is of little probative value, as the medical opinion was based upon an inaccurate factual premise that the Veteran's left testicle was removed during his in-service hernia surgery in 1948.  Thus, as evidence of record does not clearly establish that the Veteran's left testicle was removed during his in-service hernia repair but does clearly show atrophy of left testicle related to his service-connected hernia repair residuals, the Board finds that the assignment of a separate noncompensable rating under Diagnostic Code 7523 is warranted. 

The Veteran has also consistently complained of chronic left testicular pain ranging from dull to intense in severity, tenderness, skin sensitivity, swelling, numbness, and functional impairment in sitting throughout the appeal period.  The Board is cognizant that the June 2015 VA examiner continually indicated that there was no diagnosis of post herniorrhaphy neuralgia in the record.  However, in the May 2014 VA examination report, the examiner clearly listed a diagnosis of post herniorrhaphy neuralgia.  The December 2011 VA examiner also opined that the pain in the left scrotum was at least as likely as not aggravated by the Veteran's service-connected hernia residuals.  Thus, the Board has found that the Veteran's reported symptoms and the finding of post herniorrhaphy neuralgia can be rated as analogous to ilioinguinal nerve entrapment, which is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8530.  

A noncompensable evaluation is warranted for mild to moderate paralysis of the ilioinguinal nerve.  A 10 percent evaluation requires severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  Ilioinguinal neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and/or constant pain, at times excruciating, is to be evaluated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum evaluation which may be assigned for neuritis not characterized by organic changes is that provided for moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8630.  Neuralgia which is typically characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8730.

Based on the foregoing, the Board finds that the assignment of a separate 10 percent rating under Diagnostic Code 8530 is warranted for the Veteran's post herniorrhaphy residuals, diagnosed as post herniorrhaphy neuralgia and described as left testicular pain ranging from dull to intense in severity, tenderness, scrotal skin sensitivity, swelling, numbness, and functional impairment in sitting.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral inguinal herniorrhaphies residuals varied to such an extent that ratings greater or less than the ratings currently assigned would be warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of compensable evaluations for bilateral inguinal herniorrhaphies residuals and left testicle atrophy as well as an evaluation in excess of 10 percent for post herniorrhaphy neuralgia, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral inguinal herniorrhaphies residuals are evaluated as inguinal hernia pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338, left testicle atrophy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2015), and post herniorrhaphy neuralgia pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8530, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by those disability residuals.  During the appeal period, evidence of record shows that the Veteran's bilateral inguinal herniorrhaphies residuals have been manifested pain, tenderness, swelling, skin sensitivity, numbness, functional impairment, and left testicle atrophy.   

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned disability ratings for bilateral inguinal hernia repair residuals, left testicle atrophy, and post herniorrhaphy neuralgia.  Increased ratings are provided for by the regulations for certain manifestations of bilateral inguinal herniorrhaphies residuals, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran and his daughter concerning his complaints of pain, functional impairment, and sensitive skin.  However, the Board finds that the criteria for the noncompensable and 10 percent evaluations assigned reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015); 38 C.F.R. § 4.115b, Diagnostic Code 7523 (2015); and 38 C.F.R. § 4.124a, Diagnostic Code 8530 (2015); see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral inguinal herniorrhaphies residuals.  He was noted to be retired in the June 2015 VA male reproductive system conditions examination report.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

II.  New and Material Evidence - Service Connection for Right Eye Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The claim of entitlement to service connection for a right eye disorder was originally denied by the RO in March 1977.  The RO determined that although the Veteran was treated for a corneal ulcer, right eye, in service, it was apparently acute and transitory and responded to treatment.  It was further noted that no residuals were recorded in the Veteran's service discharge examination.  The Veteran did not initiate a timely appeal for this matter. There is also no indication that additional evidence was received between March 1977 and March 1978, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the March 1977 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a May 1980 decision, the Board denied the Veteran's claim of entitlement to a right eye disorder.  The Board found that a chronic right eye condition was not demonstrated in service.  It was further noted that the current existence of a chronic right eye disorder and its relationship to service could not be established since the Veteran had failed to report for two scheduled VA examinations.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between May 1980 and May 1981, which would have necessitated a reopening of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the May 1980 Board decision is final as to the evidence then of record.  38 C.F.R. §§ 20.1104, 20.1105 (2015).

In February 1984, the Veteran sought to reopen the claim of entitlement to service connection for a right eye disorder.  In a March 1984 confirmed rating decision and notice letter, the RO appeared to deny reopening the Veteran's claim of entitlement to a right eye disorder.  It informed the Veteran that service connection for an eye disability was previously denied and the denial was upheld by the Board in May 1980.  

In March 1987, November 2003, and August 2006, the Veteran sought to reopen the claim of entitlement to service connection for a right eye disorder.  In a June 2007 rating decision, the RO denied reopening the Veteran's claim of entitlement to a right eye disorder.  It was noted that evidence submitted in connection with the current claim did not constitute new and material evidence, as it did not show any permanent residual or chronic disability related to the eye condition (corneal ulcer) treated in service.  The Veteran did not initiate a timely appeal for this matter. There is also no indication that additional evidence was received between June 2007 and June 2008, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the June 2007 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In April 2009, the Veteran again sought to reopen the claim of entitlement to service connection for a right eye disorder.  This appeal arises from the RO's September 2009 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  However, in the April 2012 statement of the case, the RO reopened and denied the claim on the merits.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final June 2007 rating decision includes statements from the Veteran; VA treatment records dated from 2008 to 2015; and a VA eye examination report dated December 2011.  

VA treatment records dated from 2008 to 2015 revealed diagnoses including nuclear and cortical bilateral cataracts, quiescent right eye corneal scar, history of right eye peripheral atrophic holes, inability to visualize due to media opacity, and anisometropia/presbyopia.  In a December 2011 VA eye examination report, the Veteran asserted that he had an eye injury in 1947 where shrapnel entered right eye and needed to be removed by a magnet.  The examiner noted that he was unable to find documentation of that treatment in the claims file.  On physical examination, the Veteran was noted to have bilateral cataracts.  After reviewing the evidence of record and examining the Veteran, the examiner indicated that there was no evidence of an eye injury on examination.  The examiner noted that the Veteran had decreased vision from cataract in the right eye, which was a degenerative condition of aging and not related to any condition related to service.  

Evidence received since the June 2007 rating decision is "new" in that it was not of record at the time of the June 2007 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a current right eye disorder and whether there is a causal relationship between the currently diagnosed eye disorder and active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a right eye disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection - Right Eye Disorder

The Veteran has contended that his claimed right eye disorder is related to his military service, to include an in-service eye injury.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for a right eye disorder is not warranted.  As an initial matter, there is no factual basis in the record that the claimed right eye disorders were incurred during service or for several years after his discharge from service in 1950.  

Service treatment records dated in February 1947 showed complaints of sore left eye from the Veteran after something blew into his left eye.  The Veteran was noted to have a red left eye with no acute distress and diagnosed with purulent conjunctivitis.  In an additional February 1947 treatment note, the Veteran was shown to have an acutely inflamed left eye with purulent exudate and a small cornea ulcer.  His diagnosis was changed at that time to cornea ulcer.  An isolated notation from March 1947 noted that the right eye was stained with fluorescein, with largest ulcer unchanged and smallest ones disappeared.  Additional March 1947 notations detailed that the Veteran's eye was doing very well with all infection and inflammation gone.  His eye was noted to be clear and well-healed with no evidence of ulceration.  In his March 1950 service discharge examination report, the Veteran's eyes were marked as normal and his distance vision was noted to be 20/20 in each eye. 

Post-service VA treatment records first showed findings of right eye disorders decades after the Veteran's separation from active service in 1950.  The Veteran complained of right eye difficulties in a September 1978 VA examination report.  VA clinical records dated in June 1981, March 1984, and January 1986 showed normal eye evaluations with equal pupils reactive to light and funduscopic examinations within normal limits.  VA treatment records dated in January and February 1987 showed assessments of dry eye syndrome.  Additional VA treatment records dated from 1997 to 2015 revealed several right eye disorder findings.  In 1997, the Veteran was noted to have bilateral cortical cataracts and nuclear sclerosis as well as bilateral pigmented atrophic holes.  An April 2002 VA treatment record reflected findings of two pigmented retinal holes of the right eye, cataracts causing slight decrease in acuity in the right eye, hypertensive retinopathy, and hyperope/astigmatism/presbyope.  In April 2006, the VA examiner assessed longstanding and stable well pigmented retinal holes, bilateral mixed cortical and nuclear cataracts with mild decrease in best corrected visual acuity, and compound hyperopic astigmatism, presbyopia.  In April 2007, the examiner referenced the Veteran's history of pigmented holes with chorioretinal atrophy were not noted on examination at that time.  A July 2014 VA treatment record reflected diagnoses of bilateral mixed cataract that was moderately visually significant, history of right eye peripheral atrophic holes since 2006 that could not be visualized due to cataract opacity, and anisometropia/presbyopia

The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed right eye disorder and his active military service.  

As noted above, in a December 2011 VA eye examination report, the Veteran asserted that he had an eye injury in 1947 where shrapnel entered right eye and needed to be removed by a magnet.  The examiner noted that he was unable to find documentation of that treatment in the claims file.  On physical examination, the Veteran was noted to have bilateral cataracts.  After reviewing the evidence of record and examining the Veteran, the examiner indicated that there was no evidence of an eye injury on examination.  The examiner noted that the Veteran had decreased vision from cataract in the right eye, which was a degenerative condition of aging and not related to any condition related to service.  

The only evidence of record which relates the Veteran's claimed right eye disorders to his active military service are his own statements.  In written statements of record, the Veteran has reported that he had continuous symptoms of a right eye disorder since an in-service shrapnel injury.  The statements from the Veteran are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current disorders were as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the December 2011 VA examiner considered the lay assertions of right eye disorder since in-service injury when providing the aforementioned medical opinion.

Accordingly, service connection for a right eye disorder is not warranted.  The evidence of record simply does not establish either on direct or presumptive basis that the Veteran's claimed right eye disorder was incurred in or related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable evaluation for bilateral inguinal herniorrhaphies is denied.

Entitlement to a separate noncompensable rating, but no higher, for left testicle atrophy associated with service-connected bilateral inguinal herniorrhaphies residuals is granted.

Entitlement to a separate rating of 10 percent, but no higher, for post herniorrhaphy neuralgia associated with service-connected bilateral inguinal herniorrhaphies residuals is granted.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a right eye disorder is granted, to that extent only.

Entitlement to service connection for a right eye disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


